DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of the combination of all the SNP listed in section (i) of the independent claims in the reply filed on 8/13/2021 is acknowledged.  The traversal is on the ground(s) that the recited SNP combinations can be examined concurrently without undue burden, considering their overlap.  This is not found persuasive because each combination is unique, requiring members not present in the non-elected combinations, and each would require a separate search and potentially application of different sets of references.  This would pose an undue burden on the examiner.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claims 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. The claim(s) recite(s) calculating a cumulative relative risk which is an abstract idea that is a mathematical concept and a mental process.  Additionally, the claims set forth the relationship between certain named polymorphic positions in the human genome and risk of prostate cancer, which is a naturally occurring relationship, or a law of nature. These judicial exceptions are not integrated 
Improper Markush Grouping
Claim 11-22 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
Where a Markush grouping describes part of a combination or process, the members following “selected from the group consisting of” (or a similar introductory phrase) must be substitutable, one for the other, with the expectation that the same intended result would be achieved. Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1357 (Fed. Cir. 2016)(“It is generally understood that … the members of the Markush group … are alternatively usable for the purposes of the invention … .”)(citations omitted). 
The Markush grouping of ten different “groups” of SNP is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class.  
The members of the Markush grouping are all groups of polymorphic markers recited in the alternative.  These do not have a “single structural similarity” because they do not share any substantial common structure (they are each structurally distinct) and also they are do not belong to the same recognized physical or chemical class or to the same art-recognized class.  A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There is no expectation from the art that each of the recited members of the group would function in the same way in the claimed method; it is only in the context of this specification that it was disclosed that all members of this group may behave in the same way in the context of the claimed invention.   
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  If Applicant does the former, the election of species will remain, and only claims to the elected species will be examined.  Similarly, only the elected species wherein the plurality is the markers recited in part (i) has been considered in the remaining rejections in this office action.  

	
Elected species free of prior art
Applicant has elected a species of method wherein the plurality of biallelic polymorphic loci is the group listed as (i).  This group contains 15 polymorphic loci.  Due to the claim recitation “biallelic polymorphic loci is” this portion of the claim defining the plurality is interpreted as closed and so the elected species is limited to these fifteen polymorphic loci.  This species is free of the prior art, but rejected for other reasons in this office action.  The closest prior art is Gudmundsson et al. (WO 2010/128530) which teaches calculating a cumulative relative risk of prostate cancer, and teaches the calculation is based on SNPS including markers that are associated with susceptibility of prostate cancer naming rs6465657,  rsl6901979, rs7127900, rs7679673,  rs1512268,  rs10993994,  rs4430769,  rs11649743 and rs2735839 (p. 38).   Additionally Gudmundsson et al. teaches rs620861 and rs5945619 (p. 37).  
Gudmundsson et al. does not teach a method wherein the plurality of markers that the score is based upon “is” or consists of the markers in (i) in the claim, as Gudmundsson et al. does not teach markers rs1465618, rs12621278, rs2928679, or rs12418451, nor does Gudmundsson et al. teach the recited rs6465657,  rsl6901979, rs7127900, rs7679673,  rs1512268,  rs10993994,  rs4430769,  rs11649743 and rs2735839, rs620861 and rs5945619 within a limited set excluding other SNP that are listed in the disclosure along with the recited SNP.  While each of rs1465618, rs12621278, rs2928679, or rs12418451 (See Kader et al. and Varghese et al.), each were known within a larger set of prostate cancer associated SNP and there is no suggestion in the prior art to arrive at a calculation based only on the elected SNP.  

 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9732389 and claims 1-13 of U.S. Patent No. 10443105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the issued patent anticipate the instant claims.  That is, all 15 of the instantly elected SNP are in Table 1 as recited in the independent claims of the issued patent 9732389 and are recited in the independent claims of patent 10443105.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet Switzer whose telephone number is (571)272-0753. The examiner can normally be reached Monday to Thursday, 8:00 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Juliet Switzer
Primary Examiner
Art Unit 1634



/JULIET C SWITZER/             Primary Examiner, Art Unit 1634